Citation Nr: 1542386	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  08-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 Decision Review Officer (DRO) decision and a December 2006 Rating Decision by the New York, New York and Huntington, West Virginia Department of Veterans Affairs Regional Offices (RO), respectively.  

In July 2010, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

In an August 25, 2014, decision, the Board denied the Veteran's claim for an initial disability rating in excess of 20 percent for service-connected DDD of the cervical spine.  The Board also denied the Veteran's claim for an initial disability rating in excess of 20 percent for service-connected cervical radiculopathy of the right upper extremity, to include right trapezius paresthesia with limitation of motion of the right upper extremity, and remanded the Veteran's claim for an initial disability rating in excess of 30 percent for service-connected cervicalgia.  

The Veteran appealed the Board's denial of his claim for an initial disability rating in excess of 20 percent for service-connected DDD of the cervical spine to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, VA's General Counsel and the Veteran (through his attorney) filed a Joint Motion for Partial Remand (JMPR) with respect to the appealed claim.  By an Order dated in that same month, the Court granted the JMPR.  

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 JMPR, the parties agreed that the Board, in pertinent part, erred by relying upon an inadequate March 2011 VA examination report.  The JMPR stated that the March 2011 VA examination regarding the severity of the Veteran's cervical spine disability "was not consistent with" the Court's decision in Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Specifically, the JMPR stated that "[b]ecause the March 2011 VA examiner failed to comment on whether there was any additional functional limitation of motion due to pain during flare-ups, the parties agree that the examination is inadequate and the Board erred in not returning the examination."  The JMPR also stated that "the VA examiner failed to indicate where pain began or to what degree, Appellant's functional loss resulted from this pain and pain during flare-ups."  

The JMPR referenced language from the March 2011 VA examination that the Veteran reported:  (1) that his neck disability involved tremendous pain in his neck, he could not move his neck side-to-side, and he noticed neck cramping; (2) an onset of pain with yard work and "other motions" and that his pain was severe, extremely sharp and radiating; (3) that the duration of the pain was intermittent and that its frequency was daily; and (4) that he experienced incapacitating episodes of spine pain and that he had to lie down for his neck pain 6 times a week, for 1 hour at a time.  

Additionally, the JMPR stated that the VA examiner:  (1) reported that there was objective evidence of pain on active motion and following repetitive motion, but that there was no additional limitation after three repetitions of motion; (2) reported that the Veteran's  reduced range of motion was not due to other factors not related to his spine disability; and (3) in recording the Veteran's medical history, the examiner stated "NO HISTORY OF: Hospitalization Or Surgery; Spine Trauma; Spine Neoplasm; SPINE CONDITION FLARE-UPS." 

The Board finds that in order to ensure compliance with the terms of the JMPR the case must be remanded for an additional VA examination to provide an evaluation of the Veteran's flare-ups that is compliant with the Court's decision in Mitchell.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from Bay Pines, FL, dated from May 2012 to the present.

2. Schedule the Veteran for the appropriate VA examination to assist in determining the nature of his service-connected cervical spine disability.  All efforts made to schedule the examination should be documented and incorporated into the electronic record.  The relevant documents should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, to include range of motion (ROM) testing of the cervical spine in degrees.  The examiner should also request a history from the Veteran.

The examiner should specifically ask the Veteran about functional loss and limitation of motion due to pain.  The results should be portrayed in an approximation of degrees, if feasible.  If the examiner determines that such an evaluation is not feasible, this should be stated and discussed in the examination report.  

The examiner should also specifically ask the Veteran about functional loss and limitation of motion due to flare-ups.  The results should be portrayed in an approximation of degrees, if feasible.  If the examiner determines that such an evaluation is not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have flare-ups or any other factors, that fact should be noted as well.

3. In an effort to avoid further delay, the RO/AMC should review the examination report and ensure that the above two questions are answered, so as to comply with the JMPR.

4. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

